107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SCHOOLMAN TRANSPORTATION SYSTEM, INC., Petitioner/Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent/Cross-Petitioner.
No. 96-1043.
United States Court of Appeals, District of Columbia Circuit.
Oct. 22, 1996.Rehearing Denied Jan. 6, 1997.

Before WALD, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review and the cross-application for enforcement were considered on the record from the National Labor Relations Board and on the briefs of counsel.  The court is satisfied that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
It is ORDERED AND ADJUDGED that the petition for review be DENIED and the cross-application for enforcement be GRANTED substantially for the reasons stated in the November 22, 1995, decision and order of the Board.  In light of this disposition, we dismiss as moot the Board's Motion of October 8, 1996, to refile its final brief.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.